Bttskiek, C. J.
The appellant was prosecuted and convicted in the court below for malicious trespass. The prosecution proceeded solely upon an affidavit. There was no information filed. It has been held, that, in the absence of an indictment, there can be no prosecution commenced in the *234circuit court without an affidavit and information. Byrne v. The State, 47 Ind. 120; Moniger v. The State, 48 Ind. 383.
The judgment is reversed, with costs; and the cause is remanded, with directions to the court below to quash the affidavit.